DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the Office action mailed on 2/11/2022, the applicants have filed response: claims 1 - 8, 12, 14, 15, 19 and 20 have been amended.  Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1 – 3, 8 – 10 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication 2012/0030689) (Li hereinafter) in view of Sheard et al. (U.S. Patent 6,208,345) (Sheard hereinafter).
6. 	As per claim 1, Li teaches a system for exposing features of integration platform adapters as first-class actions in an orchestration template comprising:
a computer including one or more microprocessors [“FIG. 1 is a diagram illustrating a first example embodiment of a system 10 for facilitating management and control of software integration functionality, such as functionality represented by connectors and adapters, as discussed more fully below. The system 10 may be implemented in software running on an enterprise application server. Alternatively, various components of the system 10 may be implemented in a distributed fashion across various different computing resources, such as networks and servers, and not just on a single application server accessible by client systems.” ¶ 0028];
an integration platform running on the computer [“The system 10 includes an integration adapters management system 12 in communication with a suite of software applications 14, such as an E-business suite,” ¶ 0029; integration adapters management system mapped to integration platform];
wherein instructions are received at the integration platform, the instructions comprising information indicative of an integration flow to be built within the integration platform, wherein the instructions indicate a plurality of adapters to be used within the integration flow [“The producer BPEL PM module 68 facilitates constructing producer web-service adapters for a given connector. In the present example embodiment, producer adapters are used to convert messages generated by a producer application to generic Application Integration Architecture (AIA ) messages and vice versa. Similarly, consumer adapters may convert messages from a consumer application to AIA  messages and vice versa. In general, BPEL may be used join or integrate various disparate functions or processes into an integrated process or flow.” ¶ 0058; messages mapped to instructions; “The transform BPEL module 72 facilitates generating a transform service linking producer services associated with producer adapters to consumer services associated with consumer adapters. The resulting orchestrated connector service is then characterized via metadata, which is stored in the metadata repository 46. The connector service and accompanying metadata are then used by producer and consumer applications of the suite 14 as needed. The connector services offered by the connector service module 58 may be activated in response to an event, such as a Uniform Resource Locator (URL) call from an application of the suite 14,” ¶ 0059].
Li does not explicitly discloses but Sheard discloses wherein one or more adapter specific actions associated with an adapter of the plurality of adapters are displayed as selectable options, via a user interface, of the integration platform, each of the one or more adapter specific actions being associated with a role of the adapter within the integration flow [“FIG. 22 illustrates the data integration implementation of FIG. 18 as seen using the Business Management view.  Clicking on one of the tabs 520, 522,524,526 alters the information shown on the canvas 540 and the operations effected in the canvas 540 as appropriate for the selected View. For example, double clicking on an adapter in the System Integration view (e.g., see FIG. 18) results in dis playing of an invoked configuration utility for the Selected adapter. In contrast, Selection of the same adapter when the System Management view (e.g., see FIG. 21) is active results in displaying of any runtime errors associated with the adapter. By providing different views within an integrated visual framework, vertical consistency of the system and business layers of the integrated data solution is maintained.” col. 20, lines 28 - 44].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li and Sheard available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li to include the capability of visual data integration as taught by Sheard, thereby providing a mechanism to enhance system efficiency by facilitating the display and integration of various system components [Sheard col. 2, line 65 – col. 3, line 8].
7. 	As per claim 2, Li and Sheard teach the system of claim 1.  Li further teaches wherein the one or more adapter specific actions associated with the adapter of the plurality of adapters are defined within a metadata associated with the adapter [“The transform BPEL module 72 facilitates generating a transform service linking producer services associated with producer adapters to consumer services associated with consumer adapters. The resulting orchestrated connector service is then characterized via metadata, which is stored in the metadata repository 46. The connector service and accompanying metadata are then used by producer and consumer applications of the suite 14 as needed.” ¶ 0059].
8. 	As per claim 3, Li and Sheard teach the system of claim 2.  Li further teaches wherein each of the one or more adapter specific actions associated with the adapter are stored as extensible markup language (XML) within the metadata associated with the adapter [“the connector generation system 26 makes generated connectors available as web services to other applications, such as via an eXtensible Markup Language (XML) gateway coupling the connector generation system 26 to the applications suite 14. The connector generation system 26 includes event adapters for detecting events, including XML calls, API calls, and DB calls coming from the suit of applications 14. In response to the detection of an event, an appropriate connector may be provided by the connector generation system 26 for use in interfacing applications, as discussed more fully below. Note that the connector metadata provided to the connector generation system 26 from the repository-control module 22 may be automatically determined or estimated (instead of manually entered) by AIA  functionality included in the suite of applications 14 without departing from the scope of the present teachings,” ¶ 0037].
9.	As per claim 8, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
10.	As per claim 9, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.
11.	As per claim 10, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above.
12.	As per claim 15, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	As per claim 16, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.	As per claim 17, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
15.	  Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Sheard in further view of Birkler et al. (U.S. Publication 2012/0131181) (Birkler hereinafter).
16. 	As per claim 4, Li and Sheard teach the system of claim 3.  Li and Sheard do not explicitly disclose but Birkler discloses wherein the adapter comprises a connection having a trigger role within the integration flow; and wherein the one or more adapter specific actions comprise two or more adapter specific actions [“Once the initial configuration is deployed, the application connector management component 100 triggers the appropriate performance monitoring in steps S30A step S30B. For the application connector 50 (WebSphere adapter for SAP), this consists of triggering the performance monitoring infrastructure (PMI) service 24 at step S30A to capture statistics on JCA Connections and monitor CPU, memory, disk, and network resources by leveraging OS capabilities of the monitor and configuration service 32. For the packaged application 40 (SAP Netweaver ECC), the application connector management component 100 triggers the monitor service 22 at step S30B. This monitor service 22 captures SAP workload characteristics and monitors CPU, memory, disk, and network resources by leveraging OS capabilities.” ¶ 0043; triggering of two monitoring services (24 and 22) represent two adapter specific actions].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard and Birkler available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li and Sheard to include the capability of workload management as taught by Birkler, thereby providing a mechanism to enhance system efficiency by facilitating the triggering of system monitoring functions.
17.	As per claim 11, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above.
18.	As per claim 18, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above.
19.	  Claims 5, 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Li, Sheard and Birkler in further view of Jubran et al. (U.S. Publication 2014/0282353) (Jubran hereinafter).
20. 	As per claim 5, Li, Sheard and Birkler teach the system of claim 4.  Birkler further teaches wherein a further instruction is received at the integration platform, the further instruction indicating a selection of one of the two or more adapter specific actions associated with the adapter to be used within the integration flow [“At regular intervals as indicated by the service level agreement (SLA), the performance and throughput is measured and compared against the performance and throughput required by the service level agreement (SLA). For the application connector 50 (WebSphere adapter for SAP) this comparison occurs at step S40A and may result in several outcomes. If the measurements are within the acceptable range and no scheduled tasks in the packaged application 40 (SAP Netweaver ECC) require configuration changes, the monitoring continues at step S30A without making any changes to the configuration. If, on the other hand, the measurements are outside of the acceptable range and/or there are scheduled tasks in the packaged application 40 (SAP Netweaver ECC) requiring configuration changes, self-adapting configuration processing is started at step S50A.” ¶ 0044].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard and Birkler available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li and Sheard to include the capability of workload management as taught by Birkler, thereby providing a mechanism to enhance system efficiency by facilitating the triggering of system monitoring functions.
Li, Sheard and Birkler do not explicitly discloses but Jubran discloses wherein upon the selection of the one of the two or more adapter specific actions associated with the adapter to be used within the integration flow, the non-selected adapter specific actions are excluded from use within the integration flow [“The administrator control interface 140 may be configured to allow an administrator or other authorized user to control other aspects of the release management system 102. In some embodiments, the administrator control interface 140 may provide various workflow control options. For example, a user may direct the workflow engine 122 to suspend, resume, or cancel one or more releases via the administrator control interface 140. Suspension of one or more releases may be useful in the event of, for instance, a failure (e.g., test failure) in one development branch that may have adverse impacts in other branches. The administrator control interface 140 may alternatively or additionally be used to override a variety of different actions automated via the release management system 102. For example, a workflow action specified via a template workflow may be skipped or otherwise cancelled.” ¶ 0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard, Birkler and Jubran available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li, Sheard and Birkler to include the capability of workflow management as taught by Jubran, thereby providing a mechanism to enhance system efficiency by facilitating the skipping or bypassing of specified actions.
21.	As per claim 12, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
22.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
23.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Sheard in further view of Jober et al. (U.S. Publication 2021/0166171) (Jober hereinafter).
24. 	As per claim 6, Li and Sheard teach the system of claim 3.  Li and Sheard do not explicitly disclose but Jober discloses wherein the adapter comprises a connection having an invoke role within the integration flow; and wherein the one or more adapter specific actions comprise two or more adapter specific actions [“the computer system arrangement comprises at least three adapters 23a-o, where each of the at least three adapters is arranged for both performing mapping between at least one parameter of an individual data model and at least one generic parameter of the information bus, and for invoking at least one business process based on at least one of a single request received from a software application and a single request from within the bus arrangement, and where the execution of the at least one business process involves interaction with at least two other adapters of the bus arrangement,” ¶ 0049].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard and Jober available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li and Sheard to include the capability of managing integration complexity as taught by Jober, thereby providing a mechanism to enhance system efficiency by facilitating the selective invocation of distributed system functions.
25.	As per claim 13, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above.
26.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Sheard and Jober in further view of Jubran.
27. 	As per claim 7, Li, Sheard and Jober teach the system of claim 6.  Jober further teaches wherein a further instruction is received at the integration platform, the further instruction indicating a selection of the two or more adapter specific actions associated with the adapter to be used within the integration flow [“the computer system arrangement comprises at least three adapters 23a-o, where each of the at least three adapters is arranged for both performing mapping between at least one parameter of an individual data model and at least one generic parameter of the information bus, and for invoking at least one business process based on at least one of a single request received from a software application and a single request from within the bus arrangement, and where the execution of the at least one business process involves interaction with at least two other adapters of the bus arrangement,” ¶ 0049].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard and Jober available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li and Sheard to include the capability of managing integration complexity as taught by Jober, thereby providing a mechanism to enhance system efficiency by facilitating the selective invocation of distributed system functions.
Li, Sheard and Jober do not explicitly discloses but Jubran discloses wherein upon the selection of the one of the two or more adapter specific actions associated with the adapter to be used within the integration flow, the non-selected adapter specific actions are excluded from use within the integration flow [“The administrator control interface 140 may be configured to allow an administrator or other authorized user to control other aspects of the release management system 102. In some embodiments, the administrator control interface 140 may provide various workflow control options. For example, a user may direct the workflow engine 122 to suspend, resume, or cancel one or more releases via the administrator control interface 140. Suspension of one or more releases may be useful in the event of, for instance, a failure (e.g., test failure) in one development branch that may have adverse impacts in other branches. The administrator control interface 140 may alternatively or additionally be used to override a variety of different actions automated via the release management system 102. For example, a workflow action specified via a template workflow may be skipped or otherwise cancelled.” ¶ 0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of Li, Sheard, Jober and Jubran available before the effective filing date of the claimed invention, to modify the capability of managing business application integration adapters as disclosed by Li, Sheard and Jober to include the capability of workflow management as taught by Jubran, thereby providing a mechanism to enhance system efficiency by facilitating the skipping or bypassing of specified actions.
28.	As per claim 14, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
29.	As per claim 20, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
Claim Rejections - 35 USC § 112
30.	Applicant’s amendments address the subject rejections which are hereby withdrawn.
Claim Rejections - 35 USC § 103
31.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
32.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193